          Case 3:19-mj-01658-MPS Document 1 Filed 11/25/19 Page 1 of 2



                                                                                      f{t}U ?5 Ëtåf.$ ÉHg:i--q
                             LINITED STATES DISTRICT COURT                           ILE[ -i]:rtr{l -i_:T -l-iHËlTttlF;t:j
                                                                                 =

                                DISTRICT OF CONNECTICUT

TINITED STATES OF AMERICA
                                                                                               u,g g
            V                                            Criminal No.   3:1                   )          In*S
SIMON HESSLER                                            November 22,2019


         APPLICATION FOR WRIT OF                         CORPUS AD PROSEOUENDUM

                Comes now the United States of America, prosecuting in its own sovereign right

and behalf by Nancy   V. Gifford, Assistant United States Attomey, and respectfully informs this

Honorable Court:

                i.   On'Wednesday, December 11,2019, at 11:00 a.m., there will come before

this Court, at 9I5 Lafayette Boulevard, Bridgeport, Connecticut, the case of U.S. v. Simon

Hessler, Magistrate No. 3:19MJ728(RMS) for waiver of indictment / guilty plea before the

Honorable Stefan R. Underhill, United States District Judge.

                2.   That the above named defendant, SIMON HESSLER, Inmate No. 428311,

(year of birth 1972), will be charged in   a one count   Information with a violation of 18 U.S.C.           $


2251(a) (Production of Child Pornography).

                3.   That the said SIMON HESSLER is now confined at the Cheshire

Correctional Institution, 900 Highland Avenue, Cheshire, Connecticut on pending state charges.

                4.   That the said SIMON HESSLER, (Inmate No. 428311) be presented for a

waiverþlea before said District Court of the United States, District of Connecticut, at said time

and place so said defendant may be prosecuted for said offenses, or from time to time thereafter

as the case may be adjourned to.


                V/HEREFORE, your petitioner respectfully prays that this Court may issue its
         Case 3:19-mj-01658-MPS Document 1 Filed 11/25/19 Page 2 of 2



V/rit of Habeas Corpus Ad Prosequendum to the Warden, Cheshire Correctional Institution, 900

Highland Avenue, Cheshire, Connecticut and the United States Marshal for the District of

Connecticut, any of his proper deputies or Federal Law Enforcement Officers, ordering them to

produce the said SIMON HESSLER, (Inmate No. 428311) on Wednesday, December 11,

2019 at LL:00 a.m. before the Honorable Stefan R. Underhill, United States District Judge at the

United States Courthouse,9I5 Lafayette Boulevard, Bridgeport, Connecticut, or from time to

time thereafter as the case may be adjourned to, under proper, safe and secure conduct.

               I declare under penalty of perjury that the foregoing is true and correct.

                                       Respectfully submitted,

                                       UNITED STATES OF AMEzuCA

                                       JOHN H. DURHAM
                                       UNITED STATES ATTORNEY


                                          ftftr/d,@
                                       NANCY V. GIFFORD
                                       ASSISTANT UNITED STATES ATTORNEY
                                       FEDERAL BAR NO. ctI6324
                                       450 MAIN STREET, ROOM 328
                                       HARTFORD, CONNECTICUT 06103
                                      (860) e47-1 101
                                  Nancy. gifford@usdoj . gov




                                                "2"
